Case 14-81163-JJG-13   Doc   Filed 02/18/20   EOD 02/18/20 15:29:24   Pg 1 of 3
Case 14-81163-JJG-13   Doc   Filed 02/18/20   EOD 02/18/20 15:29:24   Pg 2 of 3
 Case 14-81163-JJG-13          Doc      Filed 02/18/20   EOD 02/18/20 15:29:24         Pg 3 of 3




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION
 In Re:                                            Case No. 14-81163-JJG-13
 Ronald Douglas Maurey
   aka Ron Maurey
                                                   Chapter 13
 Julia Ann Maurey
   aka Julie Maurey
 Debtors.                                           Judge Jeffrey J. Graham
                                 CERTIFICATE OF SERVICE
I certify that on February 18, 2020, a copy of the foregoing Response to Notice of Final Cure
Payment was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/parties may access this filing through the Court’s system:
          Michael Thomas Ellis, Debtors’ Counsel
          Bankruptcy9000@aol.com

          Donald L. Decker, Trustee
          ecfmail@decker13trustee.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov
I further certify that on February 18, 2020, a copy of the foregoing Response to Notice of Final
Cure Payment was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:
          Ronald Douglas Maurey, Debtor
          301 E. Ridge St.
          Brazil, IN 47834
          Julia Ann Maurey, Debtor
          301 E. Ridge St.
          Brazil, IN 47834
                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
